Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (US 2022/0104913 A1).
As per claim 1, Ishihara et al. (US 2022/0104913 A1) discloses a magnetic tape cartridge (e.g., 1) comprising: a case (e.g., 7) that houses a magnetic tape (e.g., 20) and has an opening (e.g., 26); a door (e.g., 27) that is provided in the case (7) and closes the opening; and a fixing portion (e.g., projections that form engagement recesses (27K) on sliding door (27) - see Figs. 39A, 39B) that fixes the door (27) to the case (7).  
As per claim 2, wherein the fixing portion includes a protrusion (e.g., projections that form engagement recesses (27K) on sliding door (27) - see Figs. 39A, 39B), and the protrusion is formed in the door (27) and is fixed to the case (7) (e.g., via (55b)).
As per claim 5, further comprising: a guide mechanism (e.g. structure of casing that aligns and maintains the door (27) to slide in a right-left direction, as depicted  in Figs, 39A-B; see also Fig. 38) that guides slide of the door (27) in a first direction (e.g., left-right direction as seen in Figs. 39A-B), wherein the door (27) has a first surface (e.g., uppermost surface of door (27) that faces and is oppose to casing (55)) extending in the first direction, and the protrusion (e.g., projections that form engagement recesses (27K) on sliding door (27) - see Figs. 39A, 39B) is provided on the first surface.
As per claim 8, wherein the protrusion (e.g., projections that form engagement recesses (27K) on sliding door (27) - see Figs. 39A, 39B) is an 'elongated' protrusion extending in the first direction.  
As per claim 9, wherein the protrusion (e.g., projections that form engagement recesses (27K) on sliding door (27) - see Figs. 39A, 39B) has a shape in which a cross-sectional area is reduced from a proximal end side toward a distal end side - as seen in Figs 39A-B, the protrusion(s) defined by 27K, have a reduced extent as the protrusion(s) progress toward casing surface (55)).  
As per claim 10, wherein the protrusion (e.g., projections that form engagement recesses (27K) on sliding door (27) - see Figs. 39A, 39B) has a shape in which a width dimension (left-right dimension of Figs. 39A-B) is reduced toward a distal end side  - as seen in Figs 39A-B, the protrusion(s) defined by 27K, have a reduced extent as the protrusion(s) progress toward casing surface (55)).  
As per claim 11, wherein the door has the first surface (e.g., uppermost surface of door (27) that faces and is oppose to casing (55)), and a second surface (e.g., lowermost surface of door (27) that faces and is oppose to casing (55)) that is formed on an opposite side to the first surface in a second direction (up-down direction as seen in Figs. 39A-B) crossing the first direction and extends in the first direction, and the fixing portion has a first protrusion as the protrusion provided on the first surface (as seen in Figs 39A-B, the upper-side protrusion(s) defined by 27K, have a reduced extent as the protrusion(s) progress toward casing surface (55)), and a second protrusion as the protrusion (as seen in Figs 39A-B, the lower-side protrusion(s) defined by 27K, have a reduced extent as the protrusion(s) progress toward casing surface (55)) provided on the second surface.  
As per claim 12, wherein the first protrusion (as seen in Figs 39A-B, the upper-side protrusion(s) defined by 27K, have a reduced extent as the protrusion(s) progress toward casing surface (55) is provided at a position on an opposite side to the second protrusion (as seen in Figs 39A-B, the lower-side protrusion(s) defined by 27K, have a reduced extent as the protrusion(s) progress toward casing surface (55)) in the second direction.
As per claim 13, wherein the first protrusion and the second protrusion have the same shape.  See Figs. 39A-B.
Additionally, as per claim 14, discloses a method of manufacturing a magnetic tape cartridge (1), the method comprising: providing a door (27) in a case (7) housing a magnetic tape (20) and having an opening (26) to close the opening with the door (27); and fixing the door (27) to the case (7) - see Figs. 39A, 39B) that fixes the door (27) to the case (7).  
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2022/0104913 A1).
See the description of Ishihara et al. (US 2022/0104913 A1), supra.
As per claim 7, assuming that Ishihara et al. (US 2022/0104913 A1) does not disclose wherein the protrusion is provided on an 'end portion side' in a closing direction of the door in the first surface, simply shifting the location of the protrusion (e.g., projections that form engagement recesses (27K) on sliding door (27) - see Figs. 39A, 39B) such that the protrusion is provided on an end portion side in a closing direction of the door in the first surface would have been obvious to one having ordinary skill in the at the time the invention was effectively filed, since such a slight shift in position of the protrusion (in conjunction with the identical shifting of (27K) and (55b)) would perform the same function, in the same way, yielding the same result.
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court rejected a rigid approach to the question of obviousness, and ultimately reaffirmed that "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 (1976)).  
Furthermore, it has been held that the mere rearranging of parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

  Allowable Subject Matter
Claims 3, 4, 6, and 15 are tentatively objected to as being dependent upon a rejected base claim, but, pending an updated search, amendments or arguments presented by the Applicant and considered by the Examiner in reply to this office communication, would be favorably considered if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein magnetic tape cartridges include doors that is provided in the case and closes the opening, and fixing portions that fix the doors to the cases.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688